Citation Nr: 1013270	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic pain, 
weakness and fatigue to include as secondary to service-
connected posttraumatic stress disorder (PTSD) or due to 
exposure to herbicides.

2.  Entitlement to service connection for muscle pain to 
include as secondary to service-connected PTSD or due to 
exposure to herbicides.

3.  Entitlement to service connection for erectile 
dysfunction to include as secondary to service-connected 
PTSD or due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at 
Law




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to 
January 1971, including service in the Republic of Vietnam 
from June 1969 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied the Veteran's service 
connection claims for fatigue and muscle aches.

In addition, the Veteran appeals from a January 2006 rating 
decision issued by the same RO which denied his service 
connection claim for erectile dysfunction.

A January 2009 Board decision remanded the instant claims 
for additional development and adjudication.


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosed chronic 
pain or muscle pain disability.

2.  The competent evidence of record shows that that a 
erectile dysfunction was not present in service, was not 
present at discharge from service, has not been continuous 
since discharge from service, that there is no nexus between 
the Veteran's current erectile dysfunction and service or a 
service-connected disability and that erectile dysfunction 
was not a disability for which presumptive service 
connection could be granted due to presumed herbicide 
exposure.


CONCLUSIONS OF LAW

1.   The criteria for entitlement to service connection for 
chronic pain or muscle pain to include as secondary to 
service-connected PTSD and presumed herbicide exposure have 
not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for entitlement to service connection for 
erectile dysfunction to include as secondary to service-
connected PTSD and presumed herbicide exposure have not been 
met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his 
or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with VCAA notice with regard to his 
service connection claims for erectile dysfunction, muscle 
pain and chronic pain in a January 2005 letter.  This letter 
informed him of what evidence VA would obtain, what evidence 
he was expected to provide, and of what assistance VA could 
provide in obtaining evidence.  In addition, this letter 
informed him that he should submit any information relevant 
to his claims.  This letter provided proper preadjudication 
notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
second and third elements of proper Dingess notice with 
regard to his service connection claim for erectile 
dysfunction were provided in the January 2005 letter.  The 
remaining elements of proper Dingess notice were provided in 
the March 2006 letter, after the initial adjudication of the 
Veteran's claim.  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini, supra.  The timing 
deficiency with regard to March 2006 letter for the 
Veteran's service connection claim for erectile dysfunction 
was cured by the readjudication of the claim in a July 2006 
statement of the case (SOC) and for the remaining claims in 
a May 2007 supplemental SOC.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a 
claimant obtain records relevant to his claim(s), whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, his VA treatment 
records, Social Security Administration (SSA) records and 
various private treatment records have been obtained.  A VA 
fibromyalgia examination and a VA genitourinary examination 
have been conducted and sufficient medical opinions have 
been obtained.

A January 2009 Board decision remanded the instant claims 
for an examination to determine the nature and etiology of 
any current erectile dysfunction, muscle pain and chronic 
pain condition.  The examiners were instructed to consider 
particular evidence and provide an opinion, with a 
rationale, as to whether these conditions had their onset in 
service or were the result of an in-service disease or 
injury.  Such an examination was conducted in January 2010 
and a detailed opinion with rationale was provided.  There 
therefore has been substantial compliance with the terms of 
the January 2009 decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).

As neither the Veteran nor his representative have indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the consideration of 
his claims.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection may also be granted for a disorder found 
to be proximately due to or the result of a service-
connected disability, including on the basis of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

A veteran who performed active duty service in Vietnam 
during the period beginning in January 1962 and ending in 
May 1975, is presumed to have been exposed to herbicides.  
38 C.F.R. §§ 3.307, 3.309.  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption 
requires that the veteran actually stepped foot on land in 
Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 
27-97.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases 
shall be service-connected even though there is no record of 
such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. 
Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Muscle Pain and Chronic Pain Service Connection Claims

The Veteran contends that he now experiences a variety of 
muscle pain and chronic pain as a result of his service, his 
service-connected PTSD and his exposure to herbicides.

A January 1968 entrance examination was negative for ay 
relevant abnormalities and the Veteran denied suffering from 
arthritis or rheumatism in an accompanying Report of Medical 
History (RMH).  Complaints of intermittent low back pain for 
the past seven months and an impression of a low back strain 
were noted in an August 1970 treatment note.  A December 
1970 discharge examination was negative for any relevant 
abnormalities.  His remaining service treatment records were 
negative for any complaints, treatments or diagnoses related 
to muscle or chronic pain.

A March 1975 Reserves entrance examination was negative for 
any relevant abnormalities and that Veteran denied suffering 
from arthritis, rheumatism or bursitis in an accompanying 
RMH.

A normal musculoskeletal system was noted in a September 
1985 VA examination.

A February 1986 VA psychiatric examination was negative for 
complaints of muscle pain or other chronic pain.

Complaints of left arm and bilateral shoulder pain for the 
past six weeks were noted in an October 1989 VA treatment 
note.  He also complained of aches and pains "all over."  
The Veteran reported working for a shipping company and that 
he handled objects weighing 30 pounds.  Range of motion was 
noted to be normal.  An assessment of pain was made and 
Motrin was prescribed.

A March 2003 private neurological summary reflected the 
Veteran's complaints of "hurting all over," particularly in 
his arms, legs, back and neck for over 30 years.  Complaints 
of tiredness and weakness were also noted.  Numbness, 
cramping associated with exercise and other neurological 
diseases were denied.  Physical examination noted fairly 
large muscle bulk without atrophy or fasciculations.  
Strength was 5/5 throughout.  Muscles ached on deep pressure 
in the forearms, shoulder, thighs and calves.  Sensory 
examination was normal to light touch, pain, vibration and 
position sense.  Deep tendon reflexes were 1-2/4 and 
symmetric.  Normal balance and coordination were also noted.  
An assessment chronic myalgia, etiology unclear, was made 
after this examination.

A private nerve conduction study performed in April 2003 was 
found to be normal.

A May 2003 private rheumatology consultation reflected the 
Veteran's complaints of generalized muscle pains that were 
intermittent and not localized.  No specific focal joint 
swelling was reported.  Physical examination noted 
complaints of some right shoulder tenderness while stressing 
that joint.  Muscle strength and mass seemed normal.  An 
impression of generalized fibromuscular pain without any 
specific anatomic abnormalities except for some minor early 
osteoarthritis was made.  The provider noted that he did not 
see any evidence of an inflammatory rheumatologic process 
that might account for his persistent generalized pain.

Complaints of diffuse myalgias and an assessment of chronic 
diffuse pain, etiology unclear, were noted in a June 2003 
private treatment note.  The Veteran reported that he 
continued to work at the shipping company despite his pain 
in a June 2003 VA treatment note.

The Veteran presented with generalized pain all over his 
body in an August 2003 VA treatment note.  This pain began 
while he was serving in Vietnam.  The examiner noted that 
the Veteran walked slowly as if there was stiffness in his 
musculature and joints.

A October 2003 VA psychiatric examination reflected the 
Veteran's reports of muscle aches.

Chronic complaints of back and extremity pain were noted in 
a December 2003 VA treatment note.

An April 2005 VA treatment note reflected the Veteran's 
complaints of chronic myalgias and chronic fatigue.  
Physical examination checked for tender points and was 
positive for the arms bilaterally only.  An assessment of 
strongly suspected fibromyalgia was made.

A diagnosis of fibromyalgia was noted in a January 2006 
state Department of Social Services physician's statement.  
This document was completed by the Veteran's treating VA 
physician.

The Veteran was awarded SSA benefits in an April 2006 
decision based upon a back disorder and an affective 
disorder.

Suspected fibromyalgia as a result of chronic pain was noted 
in a December 2007 VA treatment note.

A February 2008 VA neurological disorder examination noted 
normal muscle mass, tone, strength, station, gait and 
coordination.  Primary sensation was intact and tendon 
reflexes were present but diminished.

The Veteran complained of all-over body aches, diffuse body 
myalgia and occasional sharp pain occurring since 1969 or 
1970 in a February 2008 VA fibromyalgia examination.  
Musculoskeletal pain, stiffness and weakness "all over" were 
reported.  Specific muscle group pain, joint complaints or a 
specific location of sharp pain was denied.  These symptoms 
were constant without specific precipitating or alleviating 
factors.  Physical examination performed in accordance with 
rheumatology guidelines noted no tender points in any of the 
18 specified locations used for the diagnosis of 
fibromyalgia.  Muscle strength was 5/5 bilaterally of the 
upper and lower extremities and there was no peripheral 
edema.  Following this examination and a review of the 
Veteran's claims file, a diagnosis of chronic fatigue, 
muscle aches and weakness without evidence on physical 
examination to corroborate the diagnosis of fibromyalgia was 
made.

A January 2010 VA examination reflected the Veteran's 
complaints of daily generalized muscle pains, weakness, 
aches and fatigue that has worsened over the past 10 years.  
No specific muscle group was involved.  A history of similar 
problems in service, a specific injury or a muscle tumor 
were denied.  This pain and weakness was described as 
vibratory that was sometimes a sharp and stabbing type of 
pain but reported to usually be just a dull ache and 
weakness.  His arms and legs were involved and all of his 
muscles were involved to a lesser extent.  This problem 
affected his activities of daily living and limited his 
walking, yard work and playing with his grandchildren.  
Myalgias were mentioned in his treatment records over the 
past 10 years, however, laboratory studies were normal and 
had ruled-out rheumatoid diseases.  The examiner noted that 
the Veteran was a poor historian, that his historical 
recollections were poor and that he presented with a 
flattened effect but was cooperative.

Physical examination conducted by the January 2010 examiner 
was negative for muscle wasting or atrophy and a 
neurological examination was grossly physiological.  His 
grip strength was 4/4 in both upper extremities and muscle 
testing was 5/5 for both the upper and lower extremities.  A 
problem demonstrating back muscle strength was noted and 
attributed to his spinal arthritis.  No tenderness on 
palpation was noted and the examiner found no evidence of 
specific muscle disease on examination.  While the Veteran 
did have difficulty getting on and off the examination 
table, this appeared associated with arthralgia rather than 
myalgia.

Following this January 2010 examination and a review of the 
claims file, diagnoses of nonspecific myalgia, fatigue and 
chronic weakness with no objective findings of etiology were 
made and the examiner noted that these symptoms were not 
present during the Veteran's active duty service.  The 
examiner also reviewed the medical articles contained in the 
claims file and noted that while some studies have suggested 
a possibility of symptoms related to muscular problems being 
associated with psychic and physical trauma, no studies have 
definitely shown a correlation.  It was a known medical 
certainty that certain medications contributed to myalgia 
and other muscular complaints, but these possible side 
effects were much less than 50 percent in association.  The 
examiner further opined that it was less than a 50 percent 
probability that the Veteran's PTSD caused or aggravated 
these muscular symptoms as the onset was many years after 
his PTSD diagnosis and such symptoms would "most probably" 
have manifested in a much shorter period of time (i.e., 
months rather than years) if related to PTSD or any 
prescribed medications.  It was less likely than not that 
this condition was the result of herbicide exposure as no 
legitimate research has shown a definite relationship 
between this condition and such exposure.  Finally, the 
examiner concluded that it was less likely than not that the 
Veteran's muscle complaints were the result of conditions or 
diseases associated with his service.

Various medical articles were also submitted.  An April 2000 
article published in ADF Health outlined the clinical 
features and management of various post-traumatic stress 
syndromes.  A July 2002 article examined non-psychiatric 
illnesses among primary care patients with trauma histories 
and PTSD, concluding that PTSD was associated with a higher 
rate of general medical complaints.  Significant overlap 
between fibromyalgia and PTSD was found in an August 2002 
article.  A December 2002 article explored the relationship 
between PTSD and the experience of pain, finding that PTSD 
symptoms were associated with a greater reporting of 
physical health problems and were strongly associated with 
pain.  A second December 2002 article noted that PTSD and 
pain, to some extent, shared phenomenological 
characteristics such as anxiety, hyperarousal and 
attentional bias towards somatic cues and noted that 
additional research was needed.

Existing research was noted to suggest that chronic pain and 
PTSD frequently co-occur in a September 2003 article 
published in VA's Journal of Rehabilitation Research and 
Development.

A January 2004 article compared the comorbid physical 
illnesses among veterans with PTSD and those with alcohol 
dependence and determined that aging veterans with PTSD may 
be at an increased risk for specific medical conditions 
including osteoarthritis and that additional studies were 
needed to clarify this "complex relationship."  An April 
2004 National Center for PTSD article stated that studies 
were noted to have shown an association between PTSD and 
musculoskeletal systems but this relationship had not been 
extensively researched.

A February 2006 article regarding the diagnosis and managing 
of PTSD noted that veterans with certain chronic conditions 
such as asthma, peptic ulcer disease and hypertension 
frequently had poorer self-care which worsened these 
conditions.  

An undated Course Transcript For the Physical Effects of 
Traumatic Exposure noted that a PTSD diagnosis was 
"associated with increased odds" of many chronic diseases 
including musculoskeletal disorders and that individuals 
with PTSD had worse health outcomes involving "more pain 
[and] more fatigue."  An undated article from the National 
Center for PTSD noted that while some studies have found 
that PTSD explains the association between exposure to 
trauma and poor physical health, this existing research has 
not been able to determine conclusively that PTSD caused 
poor health.  An undated Chronic Pain Primer noted that the 
correspondence between physical findings and pain complaints 
were fairly low.  Body discomfort was noted to be common in 
people suffering from PTSD in an undated National Institute 
of Mental Health article on Reliving Trauma.

Other articles submitted were not relevant to the instant 
claim.  An article exploring the relationship of PTSD 
physical symptoms among veterans seeking care for Gulf-War 
related health concerns was submitted.  Another submitted 
article detailed the relationship between anxiety disorders 
and headaches.  Other articles detailed the outcome of low 
back pain in general practice or surveyed the factors 
associated with a consultation for low back pain.  Multiple 
articles were submitted describing the relationship between 
PTSD and headaches and detailed how a clinician could 
diagnose PTSD.

Although the Veteran has complained of generalized chronic 
pain and weakness throughout the course of this appeal, 
these symptoms do not constitute a disability for which 
service connection can be granted without a diagnosed or 
identifiable underlying malady or condition.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  An 
assessment of myalgia is also insufficient to constitute 
such a diagnosed or identifiable underlying malady or 
condition, as the National Institutes of Health defines 
myalgia as pain in one or more of the muscles.  The February 
2006 diagnosis of fibromyalgia by the Veteran's treating VA 
physician is outweighed by the findings of the February 2008 
VA fibromyalgia examination, which was conducted in 
accordance with the diagnostic techniques outlined in the 
Goldenberg DL Hospital Practice edition, that there was no 
evidence to corroborate a diagnosis of fibromyalgia.    

No competent medical evidence suggesting that Veteran has a 
current disability related to his generalized pain 
complaints has been presented. As such, there is no 
competent evidence of a current disability upon which to 
predicate a grant of service connection on any basis, 
including as secondary to his service-connected PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In addition, generalized pain or muscle pain are not 
diseases for which service connection can be granted for 
presumptive herbicide exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309

As the evidence is against finding a nexus between chronic 
pain or muscle pain and service, reasonable doubt does not 
arise and the claims are denied.  38 U.S.C.A. §5107(b).

	Erectile Dysfunction Service Connection Claim	

The Veteran contends that he suffers from erectile 
dysfunction as a result of his service, service-connected 
PTSD and exposure to herbicides while serving in Vietnam.

A January 1968 entrance and a December 1970 discharge 
examinations were negative for any relevant abnormalities 
and the Veteran noted that his health was good in the 
accompanying RMH.  His remaining service treatment records 
were negative for any complaints, treatments or diagnoses of 
erectile dysfunction.

A March 1975 Reserves entrance examination was negative for 
any relevant abnormalities and the Veteran noted that his 
health was good in the accompanying RMH.

An assessment of a loss of sex drive was noted in a March 
1985 VA Agent Orange examination.

A normal genitourinary system was noted in a September 1985 
VA examination.

A February 1986 VA psychiatric examination was negative for 
complaints related to erectile dysfunction.

Complaints of erectile dysfunction were noted in a January 
2004 private treatment note.  The physician defined the 
Veteran's condition as hypogonadism and noted that he had a 
low testosterone level.  He was prescribed Depo-testosterone 
to treat his condition.

The Veteran reported that the prescribed Depo-testosterone 
had helped his erectile dysfunction significantly in a May 
2004 private treatment note.

A May 2004 private treatment summary indicated that Depo-
testosterone had been prescribed to the Veteran following 
his complaints of erectile dysfunction and a mildly 
depressed testosterone level of 234.

A February 2008 VA genitourinary examination reflected the 
Veteran's complaints of erectile dysfunction since 2003.  
Renal dysfunction, anorexia, significant weight changes and 
incontinence were denied.  Physical examination of the penis 
and testicles was refused by the Veteran.  Laboratory 
testing was negative.  Following this examination and a 
review of the Veteran's claims file, a diagnosis of erectile 
dysfunction by history was made.  The examiner noted that 
the only symptomatology of this condition was the Veteran's 
complaints.  Erectile dysfunction was not a side effect of 
either his prescription Seroquel or bupropion, although 
bupropion and depression can cause a decreased libido.  The 
examiner opined that the Veteran's PTSD medications were not 
the cause of his erectile dysfunction.  Testosterone testing 
was ordered for this examination but not conducted by the 
laboratory.

The Veteran reported that his erectile dysfunction began in 
approximately 1990 in a January 2010 VA genitourinary 
examination.  The onset of this condition occurred after he 
began treatment for PTSD and hypertension.  Renal 
dysfunction, incontinence and night voiding were denied.  
Oral medications were ineffective to treat this condition 
while testosterone injections had been effective.  He was 
not currently using these injections.  The examiner noted 
that his testosterone levels were very minimally decreased 
below the lower limits of normal in November 2003 and that 
his treating physician diagnosed him with hypogonadism at 
the time.  Laboratory testing conducted during this 
examination and in March 2009 revealed testosterone levels 
that were in the normal range.  Physical examination of the 
penis and testes was not medically relevant.  The examiner 
noted that the Veteran was a poor historian, that his 
historical recollections were poor and that he presented 
with a flattened effect but was cooperative.

Following this January 2010 examination and a review of the 
Veteran's claims file, a diagnosis of erectile dysfunction 
was made.  The examiner noted that his erectile dysfunction 
symptoms began many years following the diagnoses and 
treatments for hypertension and PTSD and other "life 
factors" such as advancing age not related to service had 
occurred.  Various medical articles submitted by the Veteran 
suggested a possibility that erectile dysfunction was 
associated with psychic and physical trauma, however, no 
studies have definitely shown such a correlation.  It was a 
known medical certainty that certain medications contributed 
to erectile dysfunction, but these possible side effects 
were much less than 50 percent in association.  It was less 
likely than not that his erectile dysfunction was the result 
of herbicide exposure as no legitimate research had shown a 
definite relationship.  Finally, the examiner opined that it 
was less likely than not that the Veteran's erectile 
dysfunction was not caused by or as a result of conditions 
or diseases associated with service.

Several articles were also submitted in support of the 
Veteran's claim.  Sexual dysfunction that was exacerbated by 
psychiatric medication was noted in November 2000 article.  
Combat veteran were noted to experience a significantly 
higher rate of sexual dysfunction than veterans without such 
exposure in a November 2002 urology article.  A November 
2005 article noted that psychiatric morbidity was highly 
prevalent in patients with erectile dysfunction.

The Veteran has a current disability as he has been 
diagnosed with erectile dysfunction.  Exposure to herbicides 
is presumed as service personnel records establish that he 
served in Vietnam.  38 U.S.C.A. § 1116.

In order for the Veteran's current erectile dysfunction to 
be recognized as service connected, the competent medical 
evidence of record must establish a link between this 
condition and an in-service injury or disease, a link 
between this condition and a service-connected disability or 
that presumptive service connection was warranted for 
presumed herbicide exposure.  38 U.S.C.A. §§ 1110, 1116; 
38 C.F.R. § 3.310; Shedden and Hickson, both supra

No such evidence has been received.  The Veteran's December 
1970 discharge examination was negative for any relevant 
abnormalities.  Neither the February 2008 VA examiner nor 
the January 2010 VA examiner found a nexus between the 
Veteran's erectile dysfunction and his service or his 
service-connected PTSD.  He has not alleged a continuity of 
symptomatology since service and the evidentiary record does 
not support such a finding.  No other competent medical 
opinion has been submitted suggesting any such a nexus.

The numerous medical articles and treatises submitted by the 
Veteran do not establish, and do not suggest, that erectile 
dysfunction was caused by PTSD or his presumed herbicide 
exposure.

The Veteran is not competent to opine as to the etiology of 
his current erectile dysfunction.  While a layperson can 
provide evidence as to some questions of etiology or 
diagnosis, the question of a medical relationship between 
his current erectile dysfunction and service, which would 
require more than direct observation to resolve, is not in 
the category of questions that lend themselves to resolution 
by lay observation.  Cf. Jandreau and Barr, both supra; 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is 
not a condition capable of lay diagnosis).  Thus, the 
Veteran is not competent to opine on this question, and his 
statements asserting a relationship between his current 
erectile dysfunction and service are not probative as to 
this question.

In addition, erectile dysfunction is not a disease for which 
service connection can be granted for presumptive herbicide 
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.

As the evidence is against finding a nexus between erectile 
dysfunction and service, reasonable doubt does not arise and 
the claim is denied.  38 U.S.C.A. §5107(b).



ORDER

Entitlement to service connection for chronic pain, weakness 
and fatigue to include as secondary to service-connected 
PTSD or due to exposure to herbicides is denied.

Entitlement to service connection for muscle pain to include 
as secondary to service-connected PTSD or due to exposure to 
herbicides is denied.

Entitlement to service connection for erectile dysfunction 
to include as secondary to service-connected PTSD or 
herbicide exposure is denied.


____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


